Chief Justice Agnew
delivered the opinion of the court, January 2d 1877.
This case is governed by the decision just made, in the appeal of William B. Pusey. The Acts of Assembly under which the proceedings took place beloAV, in each case, are nearly identical; those relating to the city of Allegheny being transcripts of those relating to the city of Pittsburgh, so far as the proceedings in question are involved. See Acts 6th January 1864, Pamph. L. 1131; and 13th May 1871,- Pamph. L. 840. The appeal in this case Avas properly certified into the Court of Common Pleas, No. 1, under the Act of 13th June 1874, Pamph. L. 283. This act appears to have been overlooked by the plaintiffs in error in this- case. In Pusey’s Appeal we have shoAvn that the Act of 1874 was intended to cany out the provisions of the 8th section of the 16th article of the neAV Constitution, giving a jury trial in all cases of damages, for property taken by a municipal corporation and others; and that the appeal given in such cases is to the Court of Common Pleas. Consequently the proceedings in the case before us were proper, down to the time of rendering the verdict of the jury. But the court beloAV erred in striking off the case, because of a want of jurisdiction, after a jury trial and verdict for the plaintiffs, and after refusing to grant a new trial. The plaintiffs Avere entitled to a judgment on their verdict. The order striking off the case is therefore reversed, and this court, proceeding to give the same judgment which the court below ought to have rendered, now give judgment on the verdict for the plaintiffs, for the damages found by the jury; to wit, the sum of $12,000 with costs of suit; and the record is ordered to be remitted to the Court of Common Pleas, No. 1, for execution. Judgment.
Afterwards the following order was entered in the case:—
And now, January 15th 1877, it is ordered that a clerical error, in entering judgment in this case for $12,000, instead of $12,809.50, the true amount of the verdict, be corrected, and that judgment be now entered for the latter sum, viz., $12,809.50, and that the judgment of this court, as thus amended, be certified by remittitur.